 



EXHIBIT 10.25
SUPPLY AGREEMENT
     This SUPPLY AGREEMENT (“Agreement”) is entered into as of May 31, 2005 (the
“Execution Date”) and made effective as of September 1, 2005 (the “Effective
Date”) by and among PVC CONTAINER CORPORATION, a Delaware corporation
(“Parent”), Novatec Plastics Corporation, Inc. a Delaware corporation (“Novatec”
and together with Parent, the “Buyer”) and POLYONE CORPORATION, an Ohio
corporation (“Supplier”).
RECITALS
     A. On or about the Execution Date, Supplier purchased certain assets of the
Buyer pursuant to an Asset Purchase Agreement dated as of May 13, 2005 (the
“Asset Purchase Agreement”).
     B. As a result of such acquisition, Supplier manufactures and sells the
polyvinyl chloride compounds listed on Schedule A attached hereto (each a
“Product” and collectively, the “Products”).
     C. Buyer desires to purchase the Products from Supplier pursuant to the
terms of this Agreement.
     D. Supplier desires to sell the Products to Buyer pursuant to the terms of
this Agreement.
AGREEMENTS
     In consideration of the covenants and other agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
     1. Definitions. The following terms shall have the meanings set forth
below.
     “Agreement” shall have the meaning set forth in the first paragraph above.
     “Annual Forecast” shall have the meaning set forth in Section 2(b).
     “Asset Purchase Agreement” shall have the meaning set forth in the
recitals.
     “Change in Control” shall have the meaning set forth in Section 8.
     “Closing Date” shall have the meaning set forth in Section 2(e).
     “Confidential Information” shall have the meaning set forth in
Section 7(a).
     “Contract Year Volume Limit” shall have the meaning set forth in
Section 2(a).
“Contract Year” shall mean each twelve (12) month period beginning on
September 1, 2005 and continuing each twelve (12) month period thereafter until
the end of the Term; provided, however, that the final Contact Year shall not be
a complete twelve (12) month period but shall consist of the four month period
from September 1, 2009 through December 31, 2009.
     “Effective Date” shall have the meaning set forth in the first paragraph
above.
     “Execution Date” shall have the meaning set forth in the first paragraph
above.

 



--------------------------------------------------------------------------------



 



     “Force Majeure Event” shall have the meaning set forth in Section 9.
     “Maximum Product Volume” shall have the meaning set forth in Section 2(a).
     “Price” shall have the meaning set forth in Section 4(a).
     “Product” shall have the meaning set forth in the recitals.
     “Quarterly Forecast” shall have the meaning set forth in Section 2(b).
     “Specifications” shall have the meaning set forth in Section 2(e).
     “Supplier” shall have the meaning set forth in the first paragraph above.
     “Term” shall have the meaning set forth in Section 3(a).
     “Transition Plan” shall have the meaning set forth in Section 5.
     2. Supply of the Products; Minimum Supply; Exclusivity.
          (a) Obligation to Purchase and Supply; Volume. Commencing on the
Effective Date, and during the Term, Buyer shall purchase from Supplier, and
Supplier shall supply to Buyer, a percentage of Buyer’s requirements for the
Products each Contract Year as set forth below, provided that, in no event shall
Supplier be obligated to supply more than nine million (9,000,000) pounds of
Product per Contract Year (the “Maximum Product Volume”). Volumes of Products
supplied to Buyer by Supplier shall be based upon Buyer’s requirements for each
Contract Year (the “Contract Year Volume Limit”) as follows:
               (i) 100% of Buyer’s Product requirements from September 1, 2005
through August 31, 2007;
               (ii) 80% of Buyer’s Product requirements from September 1, 2007
through August 31, 2008;
               (iii) 70% of Buyer’s Product requirements from September 1, 2008
through August 31, 2009; and
               (iv) 50% of Buyer’s Product requirements from September 1, 2009
through December 31, 2009.
          (b) Reporting. At least sixty (60) days prior to the beginning of each
Contract Year, Buyer shall provide Supplier with a written, good faith estimate
of the aggregate volume of Products (by Product) that Buyer will require in the
next Contract Year (the “Annual Forecast”). Within thirty (30) days prior to the
commencement of each calendar quarter, Buyer shall provide Supplier with a
forecast for the upcoming quarter of the volume of Products (by Product) for
each month (the “Quarterly Forecast”) that Buyer will require for such quarter.
          (c) Supply. Buyer shall issue purchase orders for the Products setting
forth the specific quantities of each Product to be supplied by Supplier.
Products shall be supplied by Supplier based on the Specifications and the
purchase orders. All purchase order volumes shall be reasonably consistent with
the Annual Forecast and the most recent Quarterly Forecast. Any purchase order
issued in connection with this Agreement shall be solely for the parties’
internal accounting and operating purposes

 



--------------------------------------------------------------------------------



 



and to facilitate payment; in no event shall the terms of any such purchase
order (other than the line items which identify the specific quantities of each
Product to be supplied by Supplier thereunder) become part of this Agreement or
be deemed to have modified, amended or waived the provisions hereof.
          (d) Purchase Orders; Transportation; Title. Supplier shall arrange for
shipment of Products to Buyer based on the lead times set forth in Schedule B
attached hereto (which Schedule B is subject to change during the Term pursuant
to the normal business practices of Supplier). Title to and risk of loss for
Products shall pass from Supplier to Buyer upon Supplier’s delivery of the
Products to the carrier selected by Supplier at Supplier’s plant.
          (e) Specifications. Products sold to Buyer pursuant to this Agreement
shall be manufactured in accordance with the recipes and specifications for each
Product as set forth in Schedule A (the “Specifications”), which were provided
to Supplier by Buyer and used in Buyer’s business prior to the closing of the
Asset Purchase Agreement (the “Closing Date”).
     3. Term; Termination.
          (a) Term. Subject to the provisions of Section 3(b) and Section 8, the
term of this Agreement shall be the fifty-two (52) month period beginning on the
Effective Date and ending December 31, 2009 (the “Term”).
          (b) Termination. This Agreement, and any rights granted hereunder, may
be terminated in whole or in part at any time as follows:
               (i) by the mutual written consent of Supplier and Buyer effective
on a date determined by the mutual agreement of the parties;
               (ii) by either Supplier or Buyer effective sixty (60) days after
giving written notice to the other party if such other party is in material
breach or default of any term or condition of this Agreement and such material
breach or default remains uncured at the end of such sixty (60) day period; or
               (iii) by Supplier upon a Change in Control pursuant to Section 8
below.
          (c) Effect of Termination. Any termination of this Agreement shall be
without prejudice to any other remedies that Supplier or Buyer may have against
the other arising out of any breach or default and shall not affect any rights
or obligations of Supplier or Buyer arising under this Agreement prior to such
termination.
     4. Pricing; Payments.
          (a) Initial Price. During the Term, the initial price for each of the
Products shall be as follows (each as shall be adjusted from time to time
pursuant to the provisions of Section 4(b) below, a “Price”): GP Bottle — $0.78;
GP Bottle-UV — $.081; and FDA Bottle — $0.79. The Price reflects bulk delivered
pricing. An additional $0.015 per pound will be charged for each Product
packaged in gaylord boxes. Additionally, if Buyer orders less than a truckload
of Product, there will be an additional upcharge pursuant to the provisions of
Schedule B attached hereto (which Schedule B is subject to change during the
Term pursuant to the normal business practices of Supplier). The Price shall be
in effect for May 2005 and June 2005, and will be the starting point for indexed
Price movements beginning on July 1, 2005. Prices set forth in this Agreement
are based solely on the Specifications for each Product. Product prices for
volumes requested by Buyer in excess of the Maximum Product Volume shall be
negotiated

 



--------------------------------------------------------------------------------



 



separately from this Agreement. Pricing for products that use specifications
substantially different than the Specifications used in the Buyer’s business
prior to the Closing Date shall be negotiated separately from this Agreement.
          (b) Price Formula Adjustments. Commencing July 1, 2005, the Price for
Product shall be adjusted upward or downward by 85% of the price movement
published by Chemical Data Inc. for GP suspension resin (the “CDI”) in the prior
two calendar months. By way of example, if the CDI increases $0.01 per pound in
May 2005 from the CDI in April 2005, then the July 2005 GP Bottle Price shall be
$0.7885 per pound, calculated as follows: $0.01 price increase between the
prices in April and May x 85% = $0.0085; $0.0085 + $0.078 (the initial price for
a GP Bottle as shown in Section 4(a)) = $0.7885 per pound.
          (c) Payment Terms. Payment to Supplier for Products shipped to Buyer
shall be made in U.S. dollars within forty-five (45) days of the date of
Supplier’s invoice. Buyer will receive a discount equal to 1% of the total
amount invoiced if Supplier receives payment for Products in Buyer’s lockbox
within ten days after the date of the invoice submitted by Supplier to Buyer.
     5. Toll Manufacturing. At Seller’s request, Buyer shall toll manufacture
some of the Products listed on Schedule A for Supplier for the period commencing
September 1, 2005 and continuing up to but no longer than December 31, 2005.
Buyer and Supplier shall use their good faith efforts to ensure the provision to
Supplier of the Products requested by Supplier pursuant to this Section 5.
     6. Warranty; Limitation of Warranties.
          (a) Warranty. Supplier hereby warrants to Buyer that all of the
Products shall conform to the Specifications set forth on Schedule A and shall
be free from all defects in material and workmanship.
          (b) No Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, SUPPLIER MAKES NO WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY OF THE PRODUCTS. THIS PROVISION WILL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT. IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR PUNITIVE, CONSEQUENTIAL, SPECIAL, OR
INCIDENTAL DAMAGES UNDER OR IN CONNECTION WITH THIS AGREEMENT.
          (c) Off Spec Products. If any Product fails to conform to the relevant
Specifications (each an “Off Spec Product”), Buyer shall return the Off Spec
Product to Supplier or dispose of the Off Spec Product, in either case at the
option and expense of Supplier. Supplier shall replace any Off Spec Product
within a commercially reasonable period, which period shall not exceed thirty
(30) days from receipt by Supplier of notice from Buyer of the failure of the
Product to meet the Specifications, or shall refund the Price of such Off Spec
Product, at the option of Buyer. Buyer agrees to cooperate with Supplier in
remedying any nonconformity and with the return or disposal of any Off Spec
Product.
     7. Confidentiality.
          (a) For purposes of this Agreement, “Confidential Information” shall
mean the terms of this Agreement and certain manufacturing, technical,
scientific, application, employee, financial, customer, supplier, marketing and
sales information of Buyer or Supplier that is a confidential, proprietary and
valuable commercial asset of such party, including, without limitation, the
Specifications,

 



--------------------------------------------------------------------------------



 



as well as information provided in writing by one party to the other party that
is marked “Confidential” or, if disclosed orally, information that is designated
as “Confidential” at the time of disclosure and is confirmed in writing as
“Confidential” within thirty (30) days of such oral disclosure.
          (b) Each party (i) shall treat all Confidential Information of the
other party as confidential by taking all reasonable precautions in accordance
with procedures each party follows to prevent disclosure with respect to its own
confidential information; (ii) shall not, without consent of the other party,
disclose Confidential Information of such other party, directly or indirectly,
to any third party, except to each party’s employees, agents, lenders, attorneys
or advisors, who are made aware of the confidential obligations herein and who
are reasonably required to have access to such Confidential Information in order
to perform the obligations of one of the parties under this Agreement; and
(iii) shall not use any portion of such Confidential Information for any purpose
not authorized by this Agreement.
          (c) It is agreed that the obligations of this Section 7 shall not
apply to Confidential Information if: (i) either party can reasonably
demonstrate that the Confidential Information was independently developed by any
such party after the Closing Date; (ii) the Confidential Information is or
becomes available to the public generally, other than by or through acts or
omissions of such party; (iii) the Confidential Information is rightfully
obtained by either party without restriction from sources that are rightfully in
possession of such Confidential Information after the Closing Date and not under
any obligation of confidentiality; or (iv) the Confidential Information is
required to be disclosed by any federal, provincial or state law, rule or
regulation, or by any applicable judgment, order or decree of any court or
governmental body or agency having jurisdiction over either party; provided,
however, that each party will give to the other reasonable prior notice of such
disclosure.
          (d) Each party, at the written request of the other, shall promptly
return all documents received from the other or containing any Confidential
Information of the other party disclosed to it, in whatever form contained,
including all notes and copies thereof.
          (e) The confidentiality provisions of this Agreement shall apply
during the term of this Agreement and for a period of five (5) years following
the date this Agreement expires or is terminated in its entirety.
     8. Change in Control of Buyer. If, during the term of this Agreement, Buyer
shall propose to engage in a Buyer Change in Control (as defined below)
transaction, then Buyer shall notify Supplier in writing of such proposed Buyer
Change in Control promptly (and in any case, prior to the consummation of such
Buyer Change in Control). Upon such Buyer Change in Control, (i) if the acquiror
in such Buyer Change in Control engages in a Restricted Business, then Supplier
may terminate this Agreement as of the date of such Buyer Change in Control, or
(ii) if the acquiror does not engage in a Restricted Business, or if the
acquiror engages in a Restricted Business but Supplier elects not to exercise
its right to terminate this Agreement under subpart (i) above, then this
Agreement shall be assigned by Buyer to the acquiror in the Buyer Change in
Control transaction. Upon such assignment, the acquiror must agree in writing (a
copy of which is delivered to Supplier prior to the consummation of such Buyer
Change in Control) to assume this Agreement and to be bound by the terms of this
Agreement. For purposes of this Agreement, “Change in Control” means the sale of
all or substantially all of a target’s assets to any person (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) (a “Person”), other than an affiliate, (ii) any reorganization, merger,
consolidation or similar transaction which would result in the transfer of more
than fifty percent (50%) of all voting equity securities of a target immediately
prior to such transaction to a Person other than an affiliate, or (iii) a sale
or issuance of more than fifty percent (50%) of all voting securities of a
target to a Person other than an affiliate. For purposes of this Agreement,
“Buyer Change in Control” means a Change in Control transaction in which Buyer
is the target. For purposes of this Agreement, “Restricted Business” means (i)

 



--------------------------------------------------------------------------------



 



the business of manufacturing and internally producing polyvinyl chloride
compounds, or (ii) the business of manufacturing and internally producing
polyvinyl chloride resins.
     9. Force Majeure. Supplier shall not be responsible for its failure to
perform its obligations under this Agreement for such time and to the extent
such failure to perform is caused by fire, flood, earthquake, tornado,
hurricane, or other acts of God, strikes, riots, war, acts of terrorism, rules
or regulations of any governmental authority, or by compliance with any order or
decision of any court, board or other governmental authority (each a “Force
Majeure Event”). Supplier shall promptly give verbal notification, promptly
confirmed in writing, to Buyer of the nature and extent of the matter causing
the delay or failure and estimated duration of the suspension period.
     10. Notices. Any notice or other communication given under this Agreement
shall be in writing and shall be (a) delivered personally; (b) sent by
documented overnight delivery service; (c) sent by facsimile transmission,
provided that a confirmation copy of such transmission is sent no later than the
business day following the day of such transmission by documented overnight
delivery service or first class mail, postage prepaid; or (d) sent by first
class mail, postage prepaid. Such notice shall be deemed to have been duly given
(i) on the date of delivery, if delivered personally; (ii) on the business day
after dispatch by documented overnight delivery service, if sent in such manner;
(iii) on the date of facsimile transmission, if so transmitted; or (iv) on the
fifth business day after sent by first class mail, postage prepaid, if sent in
such manner. Notices or other communications shall be directed to the following
addresses:

     
If to Supplier:
  PolyOne Corporation
 
  33587 Walker Road
 
  Avon Lake, Ohio 44012
 
  Attn: Robert Rosenau, Vice President and General Manager — Vinyl
 
  Compounds
 
  Fax No.: (440) 930-1671
 
   
With a copy to
  PolyOne Corporation
(which copy shall
  33587 Walker Road
not constitute
  Avon Lake, Ohio 44012
notice):
  Attn: Wendy C. Shiba, Chief Legal Officer
 
  Fax No.: (440) 930-1002
 
   
 
  And to:
 
   
 
  Thompson Hine, LLP
 
  3900 Key Tower
 
  127 Public Square
 
  Cleveland, Ohio 44115
 
  Attn: April V. Boise, Esq.
 
  Fax No.: (216) 566-5800
 
   
If to Buyer:
  PVC Container Corp.
 
  2 Industrial Way West
 
  Eatontown, New Jersey 07724
 
  Attn: William J. Bergen, President and Chief Executive Officer
 
  Fax No.: (732) 544-8007

 



--------------------------------------------------------------------------------



 



     
With a copy to
  Jones Day
(which copy shall
  North Point
not constitute
  901 Lakeside Avenue
notice):
  Cleveland, Ohio 44114
 
  Attn: Joseph D. Hatina, Esq.
 
  Fax No.: (216) 579-0212

Either party may, by notice given in accordance with this Section 10, specify a
new address for notices under this Agreement.
     11. Governing Law. This Agreement, together with all Exhibits and Schedules
hereto, shall be construed and interpreted according to the laws of the State of
Ohio without giving effect to any choice or conflict of law provision or rule
that would cause the application of the domestic substantive laws of any other
jurisdiction.
     12. Assignment. This Agreement shall be binding and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by either party without the prior written consent
of the other party hereto, which consent shall not be unreasonably withheld;
provided, however, that, subject to the provisions of Section 8 above, this
Agreement may be freely assigned by either party hereto in a Change in Control
transaction (without the requirement of the other party’s consent).
     13. Dispute Resolution.
          (a) Cooperation. The parties agree that if any dispute or controversy,
other than a matter for which a party is entitled to specific performance,
injunctive relief or other equitable relief, arises out of this Agreement or the
performance, breach, validity, interpretation or enforcement hereof, it is in
the best interests of the parties for such dispute or controversy to be resolved
in the shortest time and with the lowest cost of resolution practicable.
Consequently, the parties, at all times acting in good faith, agree to attempt
to resolve any such dispute or controversy pursuant to the terms of this
Section 13, other than a matter for which a party may be entitled to specific
performance, injunctive relief or other equitable relief.
          (b) Negotiation. If any dispute or controversy arises under this
Agreement, the parties will negotiate in good faith in an attempt to agree as to
whether a dispute exists, the exact nature of the dispute and the manner in
which the dispute should be resolved. If deemed appropriate by the parties, a
professional mediator may be engaged to assist in resolving the dispute. Any
resolution of the dispute will be evidenced by a written agreement setting forth
in reasonable detail the actions to be taken by each party. If no such written
agreement is reached within 30 days after the date on which a party first
notifies the other in writing of its belief that a dispute or controversy
exists, a party may pursue other remedies under Section 13(c) below.
          (c) Arbitration. In the event that the parties are unable to resolve a
dispute after complying with the provisions of Section 13(b) above, then a party
may seek to resolve such dispute by final and binding arbitration in Cleveland,
Ohio, under the rules of the American Arbitration Association. The parties shall
select a single arbitrator mutually agreeable to both such parties. In the event
that the parties are unable to agree upon an arbitrator, then each party shall
select an arbitrator within ten (10) days thereof, those two arbitrators shall
select a third arbitrator, and such third arbitrator shall arbitrate the
dispute. In the event that a party does not timely select an arbitrator under
the preceding sentence, then the arbitrator selected by the other party shall
arbitrate the dispute. In the arbitration, each party shall

 



--------------------------------------------------------------------------------



 



present its case and proposed resolution of the dispute to the arbitrator, and
such arbitrator shall resolve such dispute by selecting one such proposed
resolution as the final and binding resolution of the dispute. The arbitrator
shall have no power to add to, subtract from or modify any of the terms or
conditions of any proposed resolution.
     14. Miscellaneous.
          (a) Buyer agrees to indemnify and hold harmless Supplier and
Supplier’s officers, directors, employees, affiliates, agents and
representatives (collectively, the “Supplier Indemnified Parties”) from and
against all liabilities, claims, losses, damages, deficiencies and expenses,
including reasonable attorney’s fees (collectively, “Losses”) incurred by the
Supplier Indemnified Parties that arise from or relate to Buyer’s gross
negligence or willful misconduct in the performance of its obligations and
duties under this Agreement. Supplier agrees to indemnify and hold harmless
Buyer and Buyer’s officers, directors, employees, affiliates, agents and
representatives (collectively, the “Buyer Indemnified Parties”) from and against
all Losses incurred by the Buyer Indemnified Parties that arise from or relate
to Supplier’s gross negligence or willful misconduct in the performance of its
obligations and duties under this Agreement.
          (b) Counterparts. This Agreement may be executed in counterparts, each
of which shall be considered an original, but all of which together shall
constitute the same instrument.
          (c) Waiver. No waiver by Buyer or Supplier of any breach of or default
under this Agreement shall constitute a wavier of any other breach or default.
          (d) Relationship of Parties. The parties hereby acknowledge that
Supplier and Buyer are acting solely in the capacity as an independent
contractor and nothing in this Agreement shall be construed to constitute either
Supplier or Buyer as an agent of the other.
          (e) Remedies. The parties’ remedies hereunder will be cumulative and
in addition to any other remedies afforded by law or equity.
          (f) Severability; Enforceability of Remedies. If any provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable,
invalid or void to any extent for any reason, that provision shall remain in
full force and effect to the maximum extent allowable, if any, and the
enforceability and validity of the remaining provisions of this Agreement will
not be affected thereby.
          (g) Headings. The headings and titles of the sections in this
Agreement are for convenience of reference only and shall not affect the
interpretation or construction of any provisions.
          (h) Entire Agreement. This Agreement, the Asset Purchase Agreement and
the schedules and exhibits attached hereto and thereto (and hereby incorporated
herein), together are a complete and exclusive statement of the terms of the
agreement between the parties with respect to the subject matter hereof and may
not be amended, changed, modified, or waived except by an instrument in writing
executed by Supplier and Buyer. Any provisions in Supplier’s or Buyer’s purchase
orders, invoices, billing remittances, acknowledgment forms or similar documents
which are inconsistent with the provisions of this Agreement shall be of no
force or effect, regardless of whether such provisions would materially alter
the terms hereof.
[signature page to follow]

 



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed by their
respective officers, thereunto duly authorized, as of the date first written
above.

         
SUPPLIER:
     
 
PolyOne Corporation
   
 
 
By:
/s/ John Rastetter    
 
Name:
John Rastetter    
 
Title:
Treasurer    
 
 
BUYER:
     
 
PVC Container Corporation
   
 
 
By:
/s/ William J. Bergen    
 
Name:
William J. Bergen    
 
Title:
President & CEO    
 

 



--------------------------------------------------------------------------------



 



     Novate Plastics Container Corporation has caused this Supply Agreement to
be duly executed by its respective officer, thereunto duly authorized, as of the
date first written above.

         
BUYER:
     
 
Novatec Plastics Corporation
   
 
 
By:
/s/ William J. Bergen    
 
Name:
William J. Bergen    
 
Title:
President & CEO    
 

 